DETAILED CORRESPONDENCE
This non-final office action is in response to the Amendments filed on 18 April 2022, regarding application number 16/519,206.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 18 April 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-4, 7-14 and 17-19 remain pending in the application, while claims 5-6, 15-16 and 20 have been cancelled.
Response to Arguments
Applicant’s arguments, see Pages 7-8, filed 18 April 2022, with respect to the rejections of claims 1-4, 7-14 and 17-19 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made further in view of the newly cited reference Zhong et al. (CN 103395638 A). See full details below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“control system…” in claims 1-2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for a “control system” in paragraph [0039].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zevenbergen et al. (US 9457970 B1 and Zevenbergen hereinafter), in view of Brust et al. (US 20050125101 A1 and Brust hereinafter) and Zhong et al. (CN 103395638 A and Zhong hereinafter).
Regarding Claim 1
Zevenbergen teaches a robotic system for loading a shipment of parcels into a freight carrier (see all Figs.; Col. 3, line 45 - Col. 4, line 8), the system comprising:
a freight carrier (see Fig. 3A, trailer 300; Col. 14, lines 20-33) comprising:
a front end (see Fig. 3A, front end 318; Col. 14, lines 20-33); and
a back end (see Fig. 3A, back end 316; Col. 14, lines 20-33);
a robotic actuator, including one or more sensor devices (see Figs. 1A-1B, moveable cart 112 and robotic arm 102; Col. 5, lines 23-37);
an end effector attached to the robotic actuator and adapted for releasably coupling with individual parcels (see Figs. 1A-1B, gripper 104; Col. 6, line 48 - Col. 7, line 6);
a rail to which the robotic actuator is movably coupled, so that the robotic actuator is movable along the freight carrier (see Col. 4, lines 52-60; Col. 5, lines 38-45); and
a control system in communication with the robotic actuator (see Fig. 1B, control system 140; Col. 6, lines 10-28; Col. 7, line 62 - Col. 8, line 3), the control system configured and operable to:
determine an open cargo space of the freight carrier using information from the one or more sensor devices (see Col. 6, lines 10-47);
determine locations within the open cargo space of freight carrier that each individual parcel of the parcels should be positioned based on: (i) size dimensions of the individual parcels and (ii) the determined open cargo space of the freight carrier (see Col. 6, lines 10-28; Col 7, lines 48-61; Col. 10, lines 1-9; Col. 12, line 5 - Col 13, line 3; Col. 16, lines 30-41);
send control commands to the robotic actuator to position each individual parcel of the parcels at the respective determined locations of each individual parcel of the parcels (see Fig. 3D; Col. 4, lines 43-60; Col. 6, lines 10-24; Col. 12, line 5 - Col 13, line 3; Col. 19, lines 54-67);
determine locations within the open cargo space of freight carrier that each individual parcel of the parcels should be positioned based on: (i) size dimensions of the individual parcels and (ii) the determined open cargo space of the freight carrier (see Col. 6, lines 10-28; Col 7, lines 48-61; Col. 10, lines 1-9; Col. 12, line 5 - Col 13, line 3; Col. 16, lines 30-41); and
send control commands to the robotic actuator to position each individual parcel of the parcels at the respective determined locations of each individual parcel of the parcels (see Fig. 3D; Col. 4, lines 43-60; Col. 6, lines 10-24; Col. 12, line 5 - Col 13, line 3; Col. 19, lines 54-67).
Zevenbergen is silent regarding a parcel sortation system; and the control system configured and operable to: control the parcel sortation system to consolidate the shipment of parcels into at least: (i) a first grouping of similarly sized parcels and (ii) a second grouping of similarly sized parcels, wherein the first and second groupings of similarly sized parcels differ from each other on a size basis of the individual parcels within the first and second groupings of similarly sized parcels.
Zevenbergen is additionally silent regarding an openable side extending between the front and back ends, and the rail extending parallel to the openable side of the freight carrier so that the robotic actuator is movable along the openable side of the freight carrier while loading the individual parcels into the freight carrier through the openable side of the freight carrier.
Brust teaches a robotic system for loading a shipment of parcels into a freight carrier (see [0009]-[0010] and [0036]), the system comprising:
a robotic actuator (see [0003], [0010] and [0031]);
an end effector attached to the robotic actuator and adapted for releasably coupling with individual parcels (see [0031], [0063] and [0065]-[0067]);
a parcel sortation system (see [0010], [0012], [0019] and [0075]); and
a control system in communication with the robotic actuator and the parcel sortation system (see Fig. 1, control system 105 and/or robot control module 145; [0028] and [0075]), the control system configured and operable to:
control the parcel sortation system to consolidate the shipment of parcels into at least:
a first grouping of similarly sized parcels and (ii) a second grouping of similarly sized parcels (see [0010], [0035]), [0038]-[0039] and [0052]-[0057]), wherein the first and second groupings of similarly sized parcels differ from each other on a size basis of the individual parcels within the first and second groupings of similarly sized parcels (see [0010], [0012], [0019], [0035], [0038]-[0040], [0052]-[0057] and [0073]-[0075]);
determine an open cargo space of a pallet (see [0010]-[0012], [0063] and [0074]);
determine locations within the open cargo space of freight carrier that each individual parcel of the first grouping of similarly sized parcels should be positioned based on: (i) size dimensions of the individual parcels of the first grouping of similarly sized particles (see [0010]-[0012], [0040], [0050], [0052] and [0062]-[0063]) and (ii) the determined open cargo space of the freight carrier (see [0010]-[0012], [0027], [0036], [0040], [0062]-[0063] and [0071]); and
send control commands to the robotic actuator to position each individual parcel of the first grouping of similarly sized parcels at the respective determined locations of each individual parcel of the first grouping of similarly sized parcels (see [0010], [0063]-[0067], and [0076]);
determine locations within the open cargo space of freight carrier that each individual parcel of the second grouping of similarly sized parcels should be positioned based on: (i) size dimensions of the individual parcels of the second grouping of similarly sized particles (see [0010]-[0012], [0040], [0050], [0052] and [0062]-[0063]) and (ii) the determined open cargo space of the freight carrier (see [0010]-[0012], [0027], [0036], [0040], [0062]-[0063] and [0071); and
send control commands to the robotic actuator to position each individual parcel of the second grouping of similarly sized parcels at the respective determined locations of each individual parcel of the second grouping of similarly sized parcels (see  [0010], [0063]-[0067], and [0076]).
Zhong teaches a robotic system for loading a shipment of parcels into a freight carrier (see all Figs. and all of Page 2 in the attached reference CN_103395638_A), the system comprising:
a freight carrier (see Figs. 1-2 and 5; lorry/truck (B); Page 2, all) comprising:
a front end (see Figs. 1-2 and 5, see the front end of lorry (B) (end of the lorry on the right side));
a back end (see Figs. 1-2 and 5, see the back end of lorry (B) (end of the lorry on the left side)); and
an openable side extending between the front and back ends (see Figs. 1-2 and 5; see the open compartment of lorry (B) where articles (A) are loaded; Page 2, "...robot (5) continuation code is put down buttress article (A), until fill whole lorry (B) compartment.");
a robotic actuator, including one or more sensor devices (see Figs. 1-2 and 4-5; robot (5); Page 2, all);
an end effector attached to the robotic actuator and adapted for releasably coupling with individual parcels (see Figs. 1-2 and 4-5; driving device hand (6); Page 2, all); and
a rail to which the robotic actuator is movably coupled, the rail extending parallel to the openable side of the freight carrier so that the robotic actuator is movable along the openable side of the freight carrier while loading the individual parcels into the freight carrier through the openable side of the freight carrier (see Figs. 1-2 and 4-5; rails (1); Page 2, "...described set of rails (1) comprises two guide rails in left and right, set of rails (1) is positioned at a side of lorry (B), the upper end of set of rails (1) is connected with movable stand (2), movable stand (2) can move forward and backward along set of rails (1), the rear end of movable stand (2) is provided with baffle plate (3), be provided with conveyer (4) between the left and right rail of set of rails (1), the throughput direction of conveyer (4) is consistent with lorry (B) car length direction, baffle plate (3) is positioned at conveyer (4) top, movable stand (2) is positioned at the top of conveyer (4), also be provided with robot (5) on movable stand (2), the end of robot (5) is connected with manipulator (6)." and "...robot (5) moves to correct position backward along set of rails (1), and robot (5) continuation code is put down buttress article (A), until fill whole lorry (B) compartment.")
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Brust and Zhong to Zevenbergen. That is, it would have been obvious to take the system of Zevenbergen and further include a parcel sortation system and to control the parcel sortation system to consolidate the shipment of parcels into at a first grouping of similarly sized parcels and a second grouping of similarly sized parcels, wherein the first and second groupings of similarly sized parcels differ from each other on a size basis of the individual parcels within the first and second groupings of similarly sized parcels, as taught by Brust. 
It further would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the freight carrier of modified Zevenbergen to include an openable side extending between the front and back ends and to and rearrange the rail to extend parallel to the openable side of the freight carrier so that the robotic actuator is movable along the openable side of the freight carrier while loading the individual parcels into the freight carrier through the openable side, as taught by Zhong.
Brust teaches sorting parcels into groups based on the height of each parcel in order to maximize the useable volume of the pallet which they are placed on. Zhong teaches this known arrangement to realize flexible automatic loading. A person having ordinary skill in the art would have been motivated to apply the same techniques to the system of Zevenbergen in order to attain the same results. Additionally, rearrangement of parts is considered an obvious modification. See MPEP 2144.04(VI).
Application of the known techniques taught by Brust and Zhong to the system taught by Zevenbergen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include:
The robotic system for loading a shipment of parcels into a freight carrier, the system further comprising: 
an openable side extending between the front and back ends of the  freight carrier;
a rail to which the robotic actuator is movably coupled, the rail extending parallel to the openable side of the freight carrier so that the robotic actuator is movable along the openable side of the freight carrier while loading the individual parcels into the freight carrier through the openable side of the freight carrier; and
a parcel sortation system and the control system controls the parcel sortation system to consolidate the shipment of parcels into at least: (i) a first grouping of similarly sized parcels and (ii) a second grouping of similarly sized parcels, wherein the first and second groupings of similarly sized parcels differ from each other on a size basis of the individual parcels within the first and second groupings of similarly sized parcels. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
The limitation requiring a “control system” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require the structure disclosed for the control system in paragraph [0039]. 
Regarding Claim 2
Modified Zevenbergen teaches the system of claim 1 (as discussed above in claim 1), 
Zevenbergen further teaches wherein the control system is configured and operable to determine an updated open cargo space of the freight carrier as each of the individual parcels is individually positioned in the open cargo space of the freight carrier (see Col. 12, line 47 - Col. 13, line 3; Col. 10, lines 20-35).
Regarding Claim 3
Modified Zevenbergen teaches the system of claim 1 (as discussed above in claim 1), 
Zevenbergen further teaches further comprising a conveyor positioned along the rail, the conveyor configured to convey the parcels to the robotic actuator (Figs. 3B-3D; conveyor 368; Col. 19, lines 42-67).
Brust further teaches further comprising a conveyor, the conveyor configured to convey the first grouping of similarly sized parcels to the robotic actuator and the second grouping of similarly sized parcels, wherein the first and second groupings of similarly sized parcels are conveyed in two separate groups (see [0032] and [0035]).
Zhong further teaches further comprising a conveyor positioned along the rail and extending parallel to the rail, the conveyor configured to convey the parcels to the robotic actuator (see Figs. 1-2 and 4-5; conveyer (4); Page 2, all).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zhong to modified Zevenbergen. That is, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the conveyor of the system of Zevenbergen to extend parallel to the rail, as taught by Zhong.
Zhong teaches this known arrangement to realize flexible automatic loading. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of Zevenbergen in order to attain the same results. Additionally, rearrangement of parts is considered an obvious modification. See MPEP 2144.04(VI).
Application of the known techniques taught by Zhong to the system taught by Zevenbergen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system: further comprising a conveyor positioned along the rail and extending parallel to the rail, the conveyor configured to convey the first grouping of similarly sized parcels to the robotic actuator and the second grouping of similarly sized parcels, wherein the first and second groupings of similarly sized parcels are conveyed in two separate groups. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 4
Modified Zevenbergen teaches the system of claim 1 (as discussed above in claim 1), 
Zevenbergen further teaches wherein the robotic actuator comprises a vision system, and wherein the end effector is oriented to couple with the individual parcels using the vision system (see Col. 4, line 61 - Col. 5, line 5; Col. 7, lines 48-61; Col. 15, lines 28-41; Col. 19, lines 42-67).
Regarding Claim 7
Modified Zevenbergen teaches the system of claim 1 (as discussed above in claim 1),
Zevenbergen further teaches wherein the robotic actuator is supported on the rail (see Col. 4, lines 52-60; Col. 16, lines 1-2). Although it may be implied, Zevenbergen does not explicitly teach the robotic actuator supportedabove the rail. That is, Zevenbergen is silent regarding wherein the robotic actuator is supported on and above the rail.
Zhong teaches wherein the robotic actuator is supported on and above the rail (see Figs. 1-2 and 4-5, robot (5) and rails (1)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic actuator from the system of modified Zevenbergen and rearrange it to be supported on and above the rail, as taught by Zhong.
Zhong teaches supporting the robotic actuator on and above the rail to enable the robot to move freely alongside the freight carrier to load parcels. A person having ordinary skill in the art would have been motivated to arrange the robot of modified Zevenbergen in the same manner to attain the same results. Additionally, rearrangement of parts is considered an obvious modification. See MPEP 2144.04(VI).
Regarding Claim 10
Zevenbergen teaches a method for robotically loading a shipment of parcels into a freight carrier (see all Figs.; Col. 3, line 45 - Col. 4, line 8), the method comprising:
controlling a robotic system to obtain: (i) a physical orientation of the robotic system in relation to a cargo space of the freight carrier and (ii) an open cargo space of the freight carrier (see Col 7, lines 48-61; Col. 12, line 5 - Col 13, line 3; Col. 16, lines 30-41);
wherein the freight carrier (see Fig. 3A, trailer 300; Col. 14, lines 20-33) comprises:
a front end (see Fig. 3A, front end 318; Col. 14, lines 20-33); and
a back end (see Fig. 3A, back end 316; Col. 14, lines 20-33);
receiving respective size dimensions of each individual parcel of the shipment of parcels to be loaded into the freight carrier (see Col 7, lines 48-61; Col. 12, line 5 - Col 13, line 3; Col. 16, lines 30-41);
determining respective locations within the open cargo space of the freight carrier for each individual parcel of the parcels based on: (i) the respective size dimensions of each individual parcel and (ii) the open cargo space of the freight carrier (see Col. 6, lines 10-28; Col 7, lines 48-61; Col. 10, lines 1-9; Col. 12, line 5 - Col 13, line 3; Col. 16, lines 30-41);
controlling the robotic system to physically position each individual parcel of the parcels in the determined respective locations within the open cargo space of the freight carrier (see Fig. 3D; Col. 4, lines 43-60; Col. 6, lines 10-24; Col. 12, line 5 - Col 13, line 3; Col. 19, lines 54-67);
determining respective locations within the open cargo space of the freight carrier for each individual parcel of the parcels based on: (i) the respective size dimensions of each individual parcel and (ii) the open cargo space of the freight carrier (see Col. 6, lines 10-28; Col 7, lines 48-61; Col. 10, lines 1-9; Col. 12, line 5 - Col 13, line 3; Col. 16, lines 30-41);
controlling the robotic system to physically position each individual parcel of the parcels in the determined respective locations within the open cargo space of the freight carrier (see Fig. 3D; Col. 4, lines 43-60; Col. 6, lines 10-24; Col. 12, line 5 - Col 13, line 3; Col. 19, lines 54-67);
wherein the open cargo space is determined after each individual parcel is physically positioned within the freight carrier (see Col. 12, line 47 - Col. 13, line 3; Col. 10, lines 20-35).
Zevenbergen is silent regarding controlling a parcel sortation system to consolidate the shipment of parcels into at least: (i) a first grouping of similarly sized parcels and (ii) a second grouping of similarly sized parcels, wherein the first and second groupings of similarly sized parcels differ from each other based on the respective size dimensions of the individual parcels within the first and second groupings of similarly sized parcels.
Zevenbergen is additionally silent regarding an open side extending between the front and back ends, and controlling the robotic system to travel along a rail that extends parallel to the open side of the freight carrier to physically position each individual parcel of the first/second grouping of similarly sized parcels through the open side of the freight carrier.
Brust teaches a method for robotically loading a shipment of parcels into a freight carrier (see [0009]-[0010] and [0036]), the method comprising:
controlling a robotic system to obtain: (i) a physical orientation of the robotic system in relation to a cargo space of the freight carrier and (ii) an open cargo space of the freight carrier (see [0010], [0063]-[0067], and [0076]);
receiving respective size dimensions of each individual parcel of the shipment of parcels to be loaded into the freight carrier (see [0010]-[0012], [0040], [0050], [0052] and [0062]-[0063]);
controlling a parcel sortation system to consolidate the shipment of parcels into at least: (i) a first grouping of similarly sized parcels and (ii) a second grouping of similarly sized parcels (see [0010], [0035]), [0038]-[0039] and [0052]-[0057]), wherein the first and second groupings of similarly sized parcels differ from each other based on the respective size dimensions of the individual parcels within the first and second groupings of similarly sized parcels (see [0010], [0012], [0019], [0035], [0038]-[0040], [0052]-[0057] and [0073]-[0075);
determining respective locations within the open cargo space of the freight carrier for each individual parcel of the first grouping of similarly sized parcels based on: (i) the respective size dimensions of each individual parcel of the first grouping of similarly sized parcels (see [0010]-[0012], [0040], [0050], [0052] and [0062]-[0063]) and (ii) the open cargo space of the freight carrier (see [0010]-[0012], [0027], [0036], [0040], [0062]-[0063] and [0071]);
controlling the robotic system to physically position each individual parcel of the first grouping of similarly sized parcels in the determined respective locations within the open cargo space of the freight carrier for each individual parcel of the first grouping of similarly sized parcels (see [0010], [0063]-[0067], and [0076]);
determining respective locations within the open cargo space of the freight carrier for each individual parcel of the second grouping of similarly sized parcels based on: (i) the respective size dimensions of each individual parcel of the second grouping of similarly sized parcels (see [0010]-[0012], [0040], [0050], [0052] and [0062]-[0063]) and (ii) the open cargo space of the freight carrier (see [0010]-[0012], [0027], [0036], [0040], [0062]-[0063] and [0071]); and
controlling the robotic system to physically position each individual parcel of the second grouping of similarly sized parcels in the determined respective locations within the open cargo space of the freight carrier for each individual parcel of the second grouping of similarly sized parcels (see [0010], [0063]-[0067], and [0076]).
Zhong teaches a method for robotically loading a shipment of parcels into a freight carrier (see all Figs. and all of Page 2 in the attached reference CN_103395638_A), the method comprising:
a freight carrier (see Figs. 1-2 and 5; lorry/truck (B); Page 2, all) comprising:
	a front end (see Figs. 1-2 and 5, see the front end of lorry (B) (end of the lorry on the right side));
	a back end (see Figs. 1-2 and 5, see the back end of lorry (B) (end of the lorry on the left side)); and
an open side extending between the front and back ends (see Figs. 1-2 and 5; see the open compartment of lorry (B) where articles (A) are loaded; Page 2, "...robot (5) continuation code is put down buttress article (A), until fill whole lorry (B) compartment."); and
controlling the robotic system to travel along a rail that extends parallel to the open side of the freight carrier to physically position each individual parcel through the open side of the freight carrier and in the determined respective locations within the open cargo space of the freight carrier for each individual parcel (see Figs. 1-2 and 4-5; rails (1); Page 2, "...described set of rails (1) comprises two guide rails in left and right, set of rails (1) is positioned at a side of lorry (B), the upper end of set of rails (1) is connected with movable stand (2), movable stand (2) can move forward and backward along set of rails (1), the rear end of movable stand (2) is provided with baffle plate (3), be provided with conveyer (4) between the left and right rail of set of rails (1), the throughput direction of conveyer (4) is consistent with lorry (B) car length direction, baffle plate (3) is positioned at conveyer (4) top, movable stand (2) is positioned at the top of conveyer (4), also be provided with robot (5) on movable stand (2), the end of robot (5) is connected with manipulator (6)." and "...robot (5) moves to correct position backward along set of rails (1), and robot (5) continuation code is put down buttress article (A), until fill whole lorry (B) compartment.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Brust and Zhong to Zevenbergen. That is, it would have been obvious to take the process of Zevenbergen and further include a step of controlling a parcel sortation system to consolidate the shipment of parcels into a first grouping of similarly sized parcels and a second grouping of similarly sized parcels, wherein the first and second groupings of similarly sized parcels differ from each other based on the respective size dimensions of the individual parcels within the first and second groupings of similarly sized parcels, as taught by Brust. 
It further would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the freight carrier of modified Zevenbergen to include an openable side extending between the front and back ends and to and rearrange the rail to extend parallel to the openable side of the freight carrier so that the robotic system is movable along the openable side of the freight carrier while loading the individual parcels into the freight carrier through the openable side, as taught by Zhong.
Brust teaches sorting parcels into groups based on the height of each parcel in order to maximize the useable volume of the pallet which they are placed on. Zhong teaches this known arrangement to realize flexible automatic loading. A person having ordinary skill in the art would have been motivated to apply the same techniques to the system of Zevenbergen in order to attain the same results. Additionally, rearrangement of parts is considered an obvious modification. See MPEP 2144.04(VI).
Application of the known techniques taught by Brust and Zhong to the process taught by Zevenbergen would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising:
the freight carrier comprising an open side extending between the front and back ends;
a rail to which the robotic actuator is movably coupled, the rail extending parallel to the openable side of the freight carrier so that the robotic actuator is movable along the openable side of the freight carrier while loading the individual parcels into the freight carrier through the openable side of the freight carrier; and
a step of controlling a parcel sortation system to consolidate the shipment of parcels into at least: (i) a first grouping of similarly sized parcels and (ii) a second grouping of similarly sized parcels, wherein the first and second groupings of similarly sized parcels differ from each other based on the respective size dimensions of the individual parcels within the first and second groupings of similarly sized parcels. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 11
Modified Zevenbergen teaches the method of claim 10 (as discussed above in claim 10), 
Zevenbergen further teaches wherein the individual parcels are positioned by the robotic system on the floor of the cargo space of the freight carrier first and then upward on top of previously positioned parcels (see Col. 1, lines 14-24; Col. 10, lines 1-4; Col. 12, lines 32-46; Col. 12, line 56 - Col. 13, line 3).
Regarding Claim 12
Modified Zevenbergen teaches the method of claim 10 (as discussed above in claim 10), 
Zevenbergen further teaches wherein a vision system is used to assist the robotic system to pick up each of the parcels (see Col. 4, line 61 - Col. 5, line 5; Col. 7, lines 48-61; Col. 15, lines 28-41; Col. 19, lines 42-67).
Regarding Claim 13
Modified Zevenbergen teaches the method of claim 10 (as discussed above in claim 10), 
Zevenbergen further teaches wherein the step of determining respective positions within the freight carrier for each of the individual parcels is performed on a one parcel at a time basis (see Col. 12, line 56 - Col. 13, line 3; Col. 19, lines 54-67).
Regarding Claim 14
Modified Zevenbergen teaches the method of claim 10 (as discussed above in claim 10), 
Zevenbergen further teaches wherein the step of determining respective positions within the freight carrier for each of the individual parcels is performed on batch of parcels basis (see Col. 6, line 58 - Col. 7, line 6; Col. 12, lines 47-55).
Brust further teaches wherein the step of determining respective positions within the freight carrier for each of the individual parcels is performed on batch of parcels basis for a first batch that consists of the first groupings of similarly sized parcels and for a second batch that consists of the second grouping of similarly sized parcels (see [0010], [0035]), [0038]-[0039] and [0052]-[0057]).

Claims 8-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zevenbergen (as modified by Brust and Zhong) as applied to claims 1 and 10 above, and further in view of Lindbo et al. (US 20180093828 A1 and Lindbo hereinafter).
Regarding Claim 8
Modified Zevenbergen teaches the system of claim 1 (as discussed above in claim 1),
Zevenbergen further teaches further comprising a second robotic actuator (see Figs. 3B-3D, robotic manipulators 322 and 352). Although it may be implied, Zevenbergen does not explicitly teach the second robotic actuator being coupled to the rail. That is, Zevenbergen is silent regarding further comprising a second robotic actuator movably coupled to the rail.
Lindbo teaches a robotic system for loading a shipment parcels into a freight carrier (see Figs. 7-12; [0001] and [0047]-[0049]), the system comprising:
a robotic actuator (see Figs. 3-12, robotic load handling devices 30 and vehicle 32; [0032]-[0033]);
an end effector attached to the robotic actuator and adapted for releasably coupling with individual parcels (see Fig. 3B, [0035]);
a rail to which the robotic actuator is movably coupled, the rail extending parallel to the openable side of the freight carrier so that the robotic actuator is movable along the openable side of the freight carrier while loading the individual parcels into the freight carrier through the openable side of the freight carrier(see Figs. 5-12, rails 22; [0032]); and
a control system in communication with the robotic actuator, the control system configured and operable to:
send control commands to the robotic actuator to position each of the parcels at the respective determined locations of each of the parcels (see [0011], [0047]-[0049] and [0057]),
further comprising a second robotic actuator movably coupled to the rail (see Figs. 5-11, robotic load handling devices 30, [0011] and [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the second robotic actuator from the system of modified Zevenbergen and rearrange it to be movably coupled to the rail, as taught by Lindbo.
Lindbo teaches a plurality of different sized robotic actuators movably coupled to the rail in order to transport a plurality of different sized parcels at the same time. A person having ordinary skill in the art would have been motivated to arrange the second robotic actuator of modified Zevenbergen to be coupled to the rail in order to attain the same results. Additionally, rearrangement of parts is considered an obvious modification. See MPEP 2144.04(VI).
Regarding Claim 9
Modified Zevenbergen teaches the system of claim 1 (as discussed above in claim 1),
Zevenbergen further teaches further comprising a second robotic actuator (see Figs. 3B-3D, robotic manipulators 322 and 352). Although it may be implied, Zevenbergen does not explicitly teach the second robotic actuator being coupled to a second rail. That is, Zevenbergen is silent regarding further comprising a second rail and a second robotic actuator movably coupled to the second rail.
Lindbo teaches further comprising a second rail and a second robotic actuator movably coupled to the second rail (see Figs. 1 and 4, first set of rails 22a and second set of rails 22b; [0011] and [0032]-[0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Zevenbergen and further include a second rail movably coupled with the second robotic actuator, as taught by Lindbo.
Lindbo teaches two sets of perpendicular rails to enable the robotic actuator to move freely in two dimensions above the parcels. With this arrangement, the robot can easily access any stack of parcels without running into obstructions. Lindbo further teaches a plurality of different sized robotic actuators movably coupled to the rails in order to transport a plurality of different sized parcels at the same time. A person having ordinary skill in the art would have been motivated to include a second rail for the second robotic actuator of modified Zevenbergen in order to attain the same results. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI).
Regarding Claim 17
Modified Zevenbergen teaches the method of claim 10 (as discussed above in claim 10),
Zevenbergen further teaches further comprising a second robotic actuator (see Figs. 3B-3D, robotic manipulators 322 and 352). Although it may be implied, Zevenbergen does not explicitly teach the second robotic actuator being coupled to the rail. That is, Zevenbergen is silent regarding further comprising a second robotic actuator movably coupled to the rail.
Lindbo teaches further comprising a second robotic actuator movably coupled to the rail (see Figs. 5-11, robotic load handling devices 30, [0011] and [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the second robotic actuator from the process of modified Zevenbergen and rearrange it to be movably coupled to the rail, as taught by Lindbo.
Lindbo teaches a plurality of different sized robotic actuators movably coupled to the rail in order to transport a plurality of different sized parcels at the same time. A person having ordinary skill in the art would have been motivated to arrange the second robotic actuator of modified Zevenbergen to be coupled to the rail in order to attain the same results. Additionally, rearrangement of parts is considered an obvious modification. See MPEP 2144.04(VI).
Regarding Claim 18
Modified Zevenbergen teaches the method of claim 10 (as discussed above in claim 10), 
Zevenbergen further teaches further comprising a second robotic actuator (see Figs. 3B-3D, robotic manipulators 322 and 352). Although it may be implied, Zevenbergen does not explicitly teach the second robotic actuator being coupled to a second rail. That is, Zevenbergen is silent regarding further comprising a second rail and a second robotic actuator movably coupled to the second rail.
Lindbo teaches further comprising a second rail and a second robotic actuator movably coupled to the second rail (see Figs. 1 and 4, first set of rails 22a and second set of rails 22b; [0011] and [0032]-[0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the process of modified Zevenbergen and further include a second rail movably coupled with the second robotic actuator, as taught by Lindbo.
Lindbo teaches two sets of perpendicular rails to enable the robotic actuator to move freely in two dimensions above the parcels. With this arrangement, the robot can easily access any stack of parcels without running into obstructions. Lindbo further teaches a plurality of different sized robotic actuators movably coupled to the rails in order to transport a plurality of different sized parcels at the same time. A person having ordinary skill in the art would have been motivated to include a second rail for the second robotic actuator of modified Zevenbergen in order to attain the same results. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI).
Regarding Claim 19
Modified Zevenbergen teaches the method of claim 10 (as discussed above in claim 10),
Zevenbergen further teaches further comprising a conveyor positioned along the rail, the conveyor configured to convey the parcels to the robotic system (see Figs. 3B-3D; conveyor 368; Col. 19, lines 42-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Worsley et al. (US 20180155142 A1 and Worsley hereinafter), Anderson (US 20180194575 A1 and Anderson hereinafter), McCollum et al. (US 20170190054 A1 and McCollum hereinafter), Criswell (US 20170369259 A1 and Criswell hereinafter), Bastian Solutions (NPL YouTube: “New Concepts - Robotic Trailer Loading”, see attached reference sheet for full details, Bastian Solutions hereinafter), Curlander et al. (US 9864911 B1 and Curlander hereinafter) and Girn et al. (US 20070160449 A1 and Girn hereinafter).
	Worsley, Anderson, McCollum, Criswell and Bastian Solutions teach a robotic system for loading parcels into a freight carrier, the system comprising: a robotic actuator; an end effector attached to the robotic actuator and adapted for releasably coupling with individual parcels; and a control system in communication with the robotic actuator, the control system configured and operable to: determine locations within the freight carrier that each of the parcels should be positioned and send control commands to the robotic actuator to position each of the parcels at the respective determined locations of each of the parcels.
See Worsley at Figs. 4-7 and corresponding paragraphs. See Anderson at Figs. 2-3 and 5-6; [0004] and [0053]-[0057]. See McCollum at Figs. 1-2 and 10-16; [0003] and [0007]. See Criswell at Figs. 1 and 6-9; [0002] and [0004]. See Bastian Solutions at 0:17-0:40 and 1:00-1:35.
Curlander teaches a method for loading parcels into a space, the method comprising: determining respective positions within the space for each of the parcels based on: (i) the respective size dimensions of each parcel and (ii) an open space (see Col. 2, lines 37-58), wherein the step of determining respective positions within the space for each of the parcels is performed on a one parcel at a time basis (see Col. 3, lines 1-5; Col. 4, lines 51-67), wherein the step of determining respective positions within the space for each of the parcels is performed on batch of parcels basis (Fig. 6B; Col. 16, lines 37-53; Col. 18, lines 41-54), and wherein the step of determining respective positions within the space for each of the parcels is performed on an entire load basis (Col. 19, lines 15-47).
Girn teaches a robotic system for loading a shipment of parcels into a freight carrier, the system comprising: a freight carrier comprising: a front end; a back end; and an openable side extending between the front and back ends; a robotic actuator, including one or more sensor devices; an end effector attached to the robotic actuator and adapted for releasably coupling with individual parcels; and a rail to which the robotic actuator is movably coupled, the rail extending parallel to the openable side of the freight carrier so that the robotic actuator is movable along the openable side of the freight carrier while loading the individual parcels into the freight carrier through the openable side of the freight carrier. See Fig. 2, all and [0016].
It is noted that these references could be used to anticipate and/or render obvious the examined claims.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANNER L CULLEN/
Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664